DETAILED ACTION
Status of Claims
Responsive to the amendment filed 9 December 2021 claims 1-3, 5, and 6 are amended and claim 7 is added.  Claims 1-3 and 5-7 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 9 December 2021 new grounds of rejection are presented corresponding to the changes in the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires the limitation “wherein the continuously annealed has an elasticity limit Rp0.2 of at least 480 MPa.”   The metes and bounds of this limitation are unclear.  
Each of claims 2-3 and 5-6 depends from claim 1 and is also indefinite for the same reasons. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 3,622,944 (hereinafter “Stroble”).
Regarding claim 7, Stroble teaches a method of making a iron cobalt vanadium alloy (see title and col. 1). Stroble teaches that the alloy is known for having good magnetic properties (col 1).  Stroble teaches that the processing of the alloy includes creating a laminated structure from the sheet (strip) (cols. 1-2). Stroble teaches that the invention includes a strip that is cold rolled and fully recrystallized (see cols. 4-5 and claim 1).  Stroble teaches a continuously annealed material (last paragraph of col 2).
Specifically, Stroble teaches a number of example alloys that have composition falling in the claimed range (see Table 1).  Each of the compositions falls entirely inside the claimed compositional ranges, anticipating the entire ranges.  Applicant is directed to MPEP 2131.03.  Stroble teaches that examples of the alloys are then hot rolled, and cold rolled to a thickness of 0.010 inches (see col. 2), said thickness falling inside the claimed thickness range and anticipating that range.  Stroble teaches that the 0.010” strip is then continuously annealed in a furnace (oven) for 10 minutes at a temperatures of 1325, 1400, 1450, or 1500 F (see col. 2 and Table III).  

Regarding the elasticity limit Rp0.2 of at least 480 MPa, Stroble measures the 0.2% yield strength (Table II and Table III).  Stroble teaches several examples falling in the claimed ranges of yield limit (strength) in Table III and Table II. For example a strength of 119300 psi in Table II of Stroble corresponds to approximately 823 MPa in SI units, and 120950 psi corresponds to approximately 834 MPa.  

Allowable Subject Matter
Claims 1-3 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The applicant argues that the prior art Stroble does not teach a continuously annealed strip with less than or equal to 0.02% carbon and also the elasticity limit claimed.  The examiner agrees, Stroble does not envision such a strip and seems to prefer higher amounts of carbon be present.  For amounts of carbon in the claimed range the properties of strength appear lower than that claimed.  

Response to Arguments
Applicant's arguments filed 9 December 2021 have been fully considered but they are not persuasive.  Applicant argues that Stroble does not teach annealing of strip, but of coupons that have been cut from the strip.  This argument lacks persuasive merit.  BNy that same token, applicant has never disclosed a strip having the claimed microstructure, but rather pieces of strip that have the microstructure.  Stroble teaches continuously annealed specimens and this is directed to strip,  the continuously annealed strip is clearly envisioned by Stroble as cited.  
Regarding the arguments toward the rejectiosn under 35 USC 112, the claim amendments have overcome the rejections
Regarding applicant’s arguments about the carbon content specifically, the applicant’s argument is compelling.  Stroble does not teach the strip of claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734